                          IN THE CNITED STATES DISTRICT COCRT
                       FOR THE EASTER1'l DISTRICT OF PENNSYLVANIA


 ARTHUR MCMAHON and JOANNE                        I
 MCMAHON                                          i
                                                  I CIVIL ACTION
         v.
                                                      NO. 17-1242
                                                                                    FILED
 ARSENBERGER TRUCKING CO. INC.,                   I                                 ucr - 5 2018
 ROMAN BEST AND ROBERT
 ARSENBERGER                                      i
                                 ORDER RE: MOTIONS TO DISMISS


AND NOW, this    5th   day of October, 20 I 8, having considered the Defendants' Motion to Dismiss

Counts Two and Three of the Amended Complaint against Defendant Arsenberger Trucking Co. Inc.

and Roman Best (ECF 81 ), Defendants' Motion to Dismiss all Counts against Defendant Roman

Arsenberger (ECF 85), and the responses and replies thereto, and for the reasons explained in the

foregoing memorandum, it is hereby ORDERED that the Motions to Dismiss are DENIED.
